DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Notice of Allowance responsive to PTAB Decision of 11/2/21. 
Claims 1-14 and 17-19 are now allowed.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reasons for Overcoming the 101 Rejection
Claim 1 is eligible in light of Applicant’s arguments on page 13 (Remarks 2/13/19) referring to Applicant’s FIG. 8 (paragraphs 120-121) and FIG. 10 where the remedies [last limitations in the claim] to the system require for example, redistributing the SQL, decreasing logical I/O throughput (FIG. 10, paragraph 132). These claims are eligible under step 2A, Prong Two as they result in improving technology as changes are made to the system itself to avoid the determined risks.
Similar limitations are in independent claim 17, 19. 
 
Allowable Subject Matter
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of predictive risk assessment, claim 1, 17, 19 overcomes the prior art by reciting:  1) generating a map relating the at least one adverse event to corresponding instances of the operational requirements of the plural sets of operational parameters; and 2) determining an occurrence probability of the system transitioning from an initial state having an initial set of operational parameters to each of a plurality of successive states, each of the plurality of successive states specifying the operational requirements of a respective one of the plural sets of operational parameters. PTAB stated these limitations overcame prior art because: “Apte’s Figure 2 having nodes does not show any data for a map, as required for claim 1, which specifies that the map relates “the at least one adverse event to… the occurrence probability of the system transitioning from the initial state to the successive state.” PTAB Decision, 11/2/21, pages 6-7. Claims 17 and 19 recite similar reasons and overcome the art for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619